Citation Nr: 1601122	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to February 3, 2014.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, beginning February 3, 2014.

3.  Entitlement to service connection for residuals of exposure to hazards in the Gulf War, now claimed as chronic fatigue syndrome.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2008, to include verified combat service in Iraq from October 2006 to November 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to February 3, 2014; entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, beginning February 3, 2014 entitlement to service connection for residuals of exposure to hazards in the Gulf War, now claimed as chronic fatigue syndrome; and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of this decision.


FINDING OF FACT

The Veteran's migraine headaches are related to his military service.



CONCLUSION OF LAW

The criteria for entitlement service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his headaches began while serving during active duty combat service in Iraq and that he continues to experience headaches to the present.  Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In two separate August 2004 reports of medical history, the Veteran denied frequent or severe headaches, head injury, memory loss, amnesia, and any periods of unconsciousness or concussions.  His August 2004 entrance examination was normal; there is no separation examination or separation medical history report of record.  The Veteran's service treatment records contain a January 2007 Improvised Explosive Device (IED) Blast Injury Checklist wherein the Veteran reported a headache and shortness of breath following an IED explosion.  An April 2007 IED Blast Injury Checklist documented no specific complaints or concerns.  Upon returning from deployment, the Veteran sought treatment for migraines in April and May 2008.

The Veteran's service treatment records document involvement in at least two IED blasts and his DD-214 reflects he was awarded, among other medals and badges, a Combat Infantry Badge.  See 38 U.S.C.A. § 1154(b).  

At a September 2013 VA TBI examination, the Veteran reported being exposed to multiple bomb blasts during his tour of duty in Iraq; he recalled a total of five explosions, three of which were more severe than the others.  As a result of one explosion, the Veteran indicated he hit his head against the side of the vehicle he was operating, which resulted in left sided facial trauma and that he felt "dazed" but did not lose consciousness.  Following another explosion, the Veteran experienced loss of consciousness and memory for the event lasting a few minutes.  The VA examiner found the Veteran's neurological examination was normal and opined that the Veteran's "Post-Concussive syndrome" was "at least as likely as not" caused by the in-service head injuries described by the Veteran.  The examiner then opined that the Veteran's migraine headaches were "less likely than 50/50 probability" due to "minor head injuries" reported during service.  The examiner explained that medical literature review demonstrated that "the majority of neurobehavioral effects post minor-head injury, that is 70%, resolve within 3 months to one year post-injury" and that because of this, "the probability that the Veteran's headaches [were] due to his original TBI in service [was] less than 50 percent."  The VA examiner then listed a number of articles which discussed the relationship between headaches and brain injuries, yet failed to summarize or explain the findings in those articles.  

The Board finds the VA examiner's opinion that the Veteran's headaches were not due to his TBI has no probative value.  The negative opinion regarding the Veteran's headaches contradicts the same examiner's positive opinion regarding the Veteran's "Post-Concussion syndrome," where the examiner found the Veteran's in-service TBI resulted in symptoms predominantly characterized by memory loss, which is also a neurological manifestation like headaches.  The examiner failed to explain how the studies cited to specifically addressed headaches and also failed to explain the reasoning behind the opinion that memory loss as a neurological manifestation was found to be related to the Veteran's TBIs and his headaches were not.  Further, the examiner failed to explain the conclusion that the Veteran's head injuries in service fell under the category of a "minor head injury," while simultaneously concluding that the Veteran incurred traumatic brain injuries during service.  The examiner's opinion regarding the etiology of the Veteran's headaches is contradictory and lacks a clear rationale; accordingly, the Board finds it is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  

At a September 2013 VA eye examination, the examiner found the Veteran's migraine headaches and associated blurred vision were "more likely than not (more than 50/50 probability)" due to the Veteran's active duty service.  However, the examiner failed to provide a rationale for this opinion, and therefore, it has little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 302; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At an October 2013 VA headaches examination, the Veteran reported recurrent episodes of headaches since his deployment in Iraq and the examiner diagnosed migraine headaches, with migraine variants.  Following a thorough review of the Veteran's service treatment records, lay statements, private medical records, and VA medical treatment reports, the examiner found the Veteran's migraine headaches were "at least as likely as not (50 percent probability or greater)" incurred in or caused by exposure to IED blasts during service.  The examiner's rationale for this opinion was that the Veteran was involved in IED explosions while in Iraq, he had experienced recurrent headaches since then, and his service treatment records document headaches.

In a December 2013 private letter from J. B., M.D. discussing the Veteran's diagnosis of sleep apnea, Dr. J. B. indicated that the Veteran described signs and symptoms, to include morning headaches, which is a common sign and symptom of sleep apnea.  This letter does not constitute a medical opinion; Dr. J. B. merely indicated that morning headaches are a common symptom associated with sleep apnea and that the Veteran claimed he experienced morning headaches.  In a January 2008 letter, C. T., M.D. listed one of the Veteran's "current complaints" as bitemporal headaches and indicated that the Veteran's history and neurological examination was consistent with a significant post-concussive syndrome.  Similar to Dr. J. B.'s letter, Dr. C. T. did not provide a medical opinion that the Veteran's post-concussion syndrome caused his headaches; Dr. C. T. merely indicated that headaches were a symptom consistent with that disorder.  Accordingly, these letters provide little probative evidence in support of the Veteran's claim.  Even assuming the letters provided by Dr. J. B. and C. T. constituted opinions linking the Veteran's headaches to his active duty service or his service-connected residuals of a TBI or sleep apnea, those opinions would have little probative evidence absent supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302; see also Stefl, 21 Vet. App. at 124.

In weighing the evidence of record, the Board finds the October 2013 VA opinion, finding that the headaches were due to the Veteran's exposure to IED explosions during service, to be the most probative evidence of record as it provides adequate reasoning and rationale for its conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of a medical opinion comes from its reasoning).  Accordingly, entitlement to service connection for migraine headaches is warranted.


ORDER

Service connection for migraine headaches is granted.


REMAND

As an initial matter, a thorough review of the evidence of record reflects that not all of the Veteran's service treatment records are associated with his claims file.  Specifically, the claims file does not contain a separation examination or medical history report.  The Board notes that it is possible that these reports are located with his personnel file, which is also not associated with the evidence of record.  On remand, the RO must attempt to obtain any outstanding service treatment records and personnel records from the Veteran's period of active duty service.  See 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Post-Traumatic Stress Disorder

The Veteran sought mental health treatment with the Martinsburg, West Virginia VA Medical Center (VAMC) in August 2009.  In September 2009 and October 2009 telephone consultation notes, the record reflects the Veteran was planning to transfer his treatment to the VAMC in the District of Columbia because he did not want to commute to West Virginia for treatment.  A January 2013 psychology treatment note from the Martinsburg VAMC indicates the Veteran was previously seeking care at the District of Columbia VAMC and that in Fall 2012, he and his wife moved closer to the Martinsburg VAMC and therefore, he decided to resume his mental health treatment at that facility.  An October 2009 telephone consultation note with the Veteran's mother indicated the Veteran may have also been planning to seek treatment at the Alexandria, Virginia Community Based Outreach Center (CBOC).

Although the Veteran's claims file contains VA medical treatment records from August 2009 to October 2009 and from November 2012 to October 2013 from the Martinsburg VAMC, there are no VA treatment records associated with the Veteran's file from any other VAMC between October 2009 and November 2012.  Accordingly, on remand the RO must request records from the District of Columbia VAMC, the Alexandria CBOC, and any other potentially applicable VA medical facilities in the Washington, D.C. metro area.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Residuals of Environmental Hazards, to include Chronic Fatigue Syndrome

In December 2009, the Veteran originally claimed entitlement to service connection for residuals of exposure to environmental hazards in the Gulf War but did not allege any specific disability.  Since filing his claim, the Veteran has specifically claimed he has chronic fatigue syndrome due to this exposure to environmental hazards in the Gulf War.

For veterans who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may be established for qualifying chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  

By definition, 38 U.S.C.A. § 1117 provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  One of the signs of symptoms which may be a manifestation of an undiagnosed illness is fatigue.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation is also available under 38 U.S.C.A. § 1117 for a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology, characterized by certain overlapping symptoms and signs, to include chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii).

The evidence of record suggests that the Veteran's symptoms of fatigue are not medically unexplained, but rather, due to his service-connected sleep apnea, PTSD, or is a residual of his TBIs.  The record is replete with medical and lay evidence that one of the primary manifestations associated with the Veteran's service-connected PTSD is sleep impairment and that he was often tired during the day.  Moreover, at the Veteran's October 2013 VA sleep apnea examination, the examiner indicated the Veteran's fatigue "may be secondary to sleep apnea."  In fact, the Veteran's assigned 30 percent disability rating for sleep apnea is predicated on "persistent day-time hypersomnolence."  Despite these documentations in the record, there are no adequate non-speculative medical opinions of record specifically addressing the etiology of the Veteran's fatigue.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

The Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, a remand is required to afford the Veteran an examination to determine the etiology of his fatigue symptoms.

Total Disability Based on Individual Unemployability

The evidence of record demonstrates the Veteran has had several jobs and attempted to go back to school several times since returning from active duty.  He is currently working from home performing paralegal work for his father's law firm.  In an August 2015 statement, the Veteran's representative raised the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), alleging that the Veteran's employment with his father constituted "protected employment."  As decisions on the remanded claims may have an effect on the outcome of the Veteran's TDIU claim, the Board finds the issues are inextricably intertwined and that the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the additional claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request from the appropriate sources:

* all outstanding VA treatment records, to include those from the District of Columbia VAMC, Alexandria CBOC, and any other potential VA treatment centers in the vicinity from October 2009 to November 2012; and

* any outstanding service treatment records and service personnel records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether his symptoms of fatigue are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* whether the Veteran's symptoms of fatigue are a separate and distinct disorder related to or had their onset during his active duty service;

* whether the Veteran's fatigue symptoms are due to his service-connected PTSD;

* whether the Veteran's fatigue symptoms are due to his service-connected residuals of a TBI; 

* whether the Veteran's fatigue symptoms are due to his service-connected sleep apnea; and

* if, and only if, the examiner finds the Veteran's symptoms of fatigue are not due to his active duty service or to any service-connected disability, the examiner must provide an opinion as to the etiology of the Veteran's symptoms of fatigue.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


